DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed June 27, 2022 has been received and entered.  Claims 6-23 have been cancelled and new claims 24-25 have been added.  Accordingly, claims 1-5 and 24-25 are pending in the instant application.

Claim Rejections - 35 USC § 112
1.	The rejection of claims 1-5 under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention, a written description rejection is withdrawn in view of Applicants amendment. 

Claim Rejections - 35 USC § 102
2.	The rejection of claim(s) 1-5 under 35 U.S.C. 102(a)(2) as being anticipated by Smith et al is withdrawn in view of Applicants amendment.

3.	The rejection of claim(s) 1-5 under 35 U.S.C. 102(a)(2) as being anticipated by Barouch et al is withdrawn in view of Applicants amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	The rejection of claims 1-5 on the ground of nonstatutory double patenting as being unpatentable over claims 16-18 of U.S. Patent No. 11,213,482 is maintained.  Additionally this rejection is applied to newly added claims 24-25.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims drawn to a method of vaccinating a patient for SARS-CoV-2 comprising administering to the patient an amount of a composition, by a route of administration effective to induce an immune response to SARS-CoV-2, wherein said composition comprises (a) a polypeptide comprising (i) an immunogenic amino acid sequence of a SARS-CoV-2 spike protein and (ii) a Toll-like receptor agonist and (b) a pharmaceutically acceptable excipient; are anticipated by the claims of ‘482 directed to methods of eliciting an immune response with a composition comprising a polypeptide comprising having at least 95% identity with amino acids 1-661 of SEQ ID NO: 2 (SARS-CoV-2 spike protein) in combination with a TLR 3 or TLR4 agonist.  (See claims 1 and 16).
	Applicants are asserting that a “terminal disclaimer was filed herewith.”  However, no terminal disclaimer has been received.  Additionally, the fee for considering a terminal disclaimer has likewise not been submitted.
	Accordingly, this rejection is maintained for reasons of record.

The following new grounds of rejection are applied to the amended claims:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claim(s) 1-2, 4-5 and 24-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Campbell et al.
	The claims are drawn to a method of vaccinating a patient for SARS-CoV-2 comprising administering to the patient an amount of a composition, by a route of administration effective to induce an immune response to SARS-CoV-2, wherein said composition comprises (a) a polypeptide comprising (i) an immunogenic amino acid sequence of a SARS-CoV-2 spike protein and (ii) a Toll-like receptor agonist and (b) a pharmaceutically acceptable excipient.
	Campbell et al (WO 2021/178306; filed March 1, 2021, with priority to March 1, 2020) disclose of methods of stimulating an immune response against SARS-CoV-2 comprising administering a composition comprising a SARS-CoV-2 spike protein and a Toll like receptor agonist.  (See claims 21 and 1).  Campbell et al further disclose of pharmaceutically acceptable excipients.  (See paragraph 0046).  Campbell et al further disclose of intramuscular injection.  (See claim 22).  Campbell et al further disclose of the composition comprising TLR3 agonists and TLR4 agonists.  (See paragraph 0053).
	Accordingly, Campbell et al disclose of each and every limitation of the instantly filed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim(s) 1-5 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al in view of Smith et al.
	The claims are drawn to a method of vaccinating a patient for SARS-CoV-2 comprising administering to the patient an amount of a composition, by a route of administration effective to induce an immune response to SARS-CoV-2, wherein said composition comprises (a) a polypeptide comprising (i) an immunogenic amino acid sequence of a SARS-CoV-2 spike protein and (ii) a Toll-like receptor agonist and (b) a pharmaceutically acceptable excipient, wherein administration is by inhalation or intra-nasally.
	The teachings of Campbell et al are set forth above.
	Campbell et al do not teach of inhalation or intranasal administration.
	Smith et al (US Patent Number 11,253,586; filed March 18, 2021 with priority to February 28, 2020) teach that it was routine in the art to administer coronavirus spike proteins via parenteral or intranasal administration.  (See column 28).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to administer the vaccine comprising a coronavirus spike protein as taught by Campbell et al via intranasal administration as taught by Smith et al.  One would have been motivated to administer intranasally based on the demonstrated success described by Smith et al, and the general fear of needles by a certain percentage of the patient population.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        July 6, 2022